            Case 1:20-cv-04233-LLS Document 5 Filed 09/08/20 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL GLICKSTEIN; G ASSET
MANAGEMENT,
                           Plaintiffs,
                    -against-                                            20-CV-4233 (LLS)

DAVID LESSER; MILLENNIUM                                           ORDER OF DISMISSAL
INVESTMENT & ACQUISITION COMPANY,
INC.,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action under Court’s diversity jurisdiction, 28

U.S.C. § 1332, alleging “loss of compensation from intellectual property.” By order dated

August 10, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (IFP). For the reasons set forth in this order, the Court dismisses the

action, but grants Plaintiff thirty days’ leave to replead his claims.

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
           Case 1:20-cv-04233-LLS Document 5 Filed 09/08/20 Page 2 of 16



F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Michael Glickstein, a New York resident, invokes the Court’s diversity

jurisdiction and brings this action against David Lesser, who is a New York resident, and

Millennium Investment & Acquisition Company, Inc., which Plaintiff asserts is incorporated

under the laws of the State of New York. Plaintiff lists an Old Bethpage, New York address for

Defendants. The following allegations are taken from the complaint, which is confusing and

appears to be incomplete.

        Plaintiff alleges that the events giving rise to his claims occurred in 2015, in New York,

New York. Plaintiff is President and Chief Investment Officer of G Asset Management, LLC,


                                                   2
          Case 1:20-cv-04233-LLS Document 5 Filed 09/08/20 Page 3 of 16



“an investment firm focused on value-oriented public entities, special situation investing and real

estate.” (ECF No. 2 at 5.) Plaintiff asserts that “[b]ased on his ability to invest in a contrarian

manner and understand cycles, Mr. Glickstein formed G Value Fund in January 2009 to take

advantage of depressed public equity prices, including publicly traded real estate securities.”

(Id.) He further asserts that he “has been a frequent speaker on the topics of value investing, real

estate, and the capital cycle investment framework and has presented at Columbia Business

School (Security Analysis Course), the NYU Stern School of Business and Skidmore College. In

addition, his views and research have been cited in various media outlets, including the Financial

Times (Jan. 2009), Barron’s (July 2011), and Bloomberg (Sept. 2011).” (Id.) After describing his

professional and educational backgrounds, the complaint describes the following interactions

between Plaintiff and Defendants:

       I met David Lesser because he was CEO and Chairman of a micro cap reit, called
       Power REIT. We were either invested in or interested in investing in. I was very
       impressed with his background, which included him being seeded by a legendary
       investor, as well as extensive real estate experience, including shareholder value
       creation. However, unfortunately, I learned he was not as good as advertised and
       is actually a corrupt businessman.

       Given my background as described extensively above, I viewed Mr. Lesser as an
       ultra-high net worth investor, who was a pro and sophisticated enough for top
       investment ideas that me and my team might come up with, so I convinced him to
       say that if we gave him an idea that he liked, he would be an investor of mine/my
       company, something I very much wanted since he was an ideal potential client at
       the time.

       I don’t believe my first investment idea to him was a yes for his investment and I
       don’t believe it is easy to get an idea into his or anybody’s portfolio for that
       matter, but we were able to find an idea that was a fit for his liking. It was a micro
       cap shell company play, trading at less than half its estimated intrinsic value,
       which owned a minority stake in an Indian Financial company. Therefore, it was
       an inexpensive and attractive way to access a shell company, which could be used
       for other purposes and often trade for material values. Therefore, it was a special
       opportunity, in our view.

       Through a small investment bank my company worked with, we were introduced
       to the top shareholder in the company, who owned approx. 17% of this stock, but



                                                   3
              Case 1:20-cv-04233-LLS Document 5 Filed 09/08/20 Page 4 of 16



        it was a very small investment for them, so they were looking to either partner
        with David (who I brought to the meeting) and I or sell there stake to us.

        Basically David went around me purchased 17% of the company at least cut me
        out of the deal got elected to . . .. 1

(Id. at 6.)

        Plaintiff describes his injuries as “[t]he loss of compensation from intellectual property.”

(Id.) In the section of the complaint form intended for a description of the relief sought by the

plaintiff, Plaintiff writes,

        We (my company) G Asset Management and I, Michael Glickstein, would like
        money damages of $3,000,000. This reflects the loss of CEO pay I deserved for
        finding the deal, board membership pay and entity pay on an npv basis, pay for
        getting David Lesser a management role and board seat and compensation there,
        plus how this would have benefitted my other business interests positively
        potentially given improved personal and company profitability. We are asking for
        50% of profits David Lesser makes from his extensive holdings on the company
        (public information on it was hard to track down via the usual sources it is
        available, but we believe he personally is the company’s largest shareholder) and
        50% of all legal fees his wife’s law firm makes from representing the company,
        50% of all payments he makes (including his past and future administration
        profits), 50% of any payments he receives as CEO and as head of the carbon unit,
        which is currently totaling $240,000 annually in base compensation on a back pay
        basis and a forward pay basis as well, so we can get out of the deal and be paid off
        and don’t need to be involved with such a scum bag. That said, if we had to stay
        involved to collect some of our owed fees, we would do so and do so
        professionally as long as he acted as the court ordered. We know he is liquid
        enough to pay the $3,000,000 in cash right away after we win . . .. 2

(Id.)

                                            DISCUSSION

A.      Subject Matter Jurisdiction

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available




        1
            The rest of the sentence and any remaining allegations are missing.
        2
            This section of the complaint also appears to be incomplete.

                                                   4
            Case 1:20-cv-04233-LLS Document 5 Filed 09/08/20 Page 5 of 16



only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative . . . .”).

B.       Diversity Jurisdiction

         To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that the

plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the

claim is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28

U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)

(citation and internal quotation marks omitted).

         Plaintiff invokes the Court’s diversity jurisdiction, but he fails to allege facts

demonstrating that the Court has diversity jurisdiction over this action. Plaintiff is a citizen of

New York State. He alleges that David Lesser is also a resident of New York State, and that

Millennium Investment & Acquisition Company, Inc., is incorporated under the laws of the State

of New York. Because complete diversity of citizenship is lacking, the Court lacks diversity

jurisdiction over Plaintiff’s claims.


                                                    5
          Case 1:20-cv-04233-LLS Document 5 Filed 09/08/20 Page 6 of 16



C.     Federal Question Jurisdiction

       To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal jurisdiction, without any facts demonstrating a federal law claim, does not create federal

subject matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182,

1188-89 (2d Cir. 1996).

       Plaintiff does not invoke the Court’s federal question jurisdiction, and he fails to allege

any facts suggesting that he can assert a federal claim.

D.     Claims on Behalf of G Asset Management

       The Court must dismiss G Asset Management’s claims. An association or other artificial

entity, such as G Asset Management, cannot appear pro se in federal court; it can only appear

with an attorney. See, e.g., Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506

U.S. 194, 202-03 (1993) (noting that courts do not allow corporations, partnerships, associations,

and other “artificial entities” to appear in court without an attorney); Eagle Assocs. v. Bank of

Montreal, 926 F. 2d 1305, 1308-10 (2d Cir. 1991).

       Moreover, as a pro se litigant, Plaintiff Glickstein cannot act on behalf of another. See

U.S. ex rel. Mergent Servs. v. Flaherty, 540 F.3d 89, 92 (2d Cir. 2008) (“[A]n individual who is

not licensed as an attorney may not appear on another person’s behalf in the other’s cause.”

(internal quotation marks and citation omitted)); Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir.




                                                  6
          Case 1:20-cv-04233-LLS Document 5 Filed 09/08/20 Page 7 of 16



1998) (“[B]ecause pro se means to appear for one’s self, a person may not appear on another

person’s behalf in the other’s cause.”).

       Plaintiff does not assert that he is an attorney. The Court therefore dismisses G Asset

Management’s claims without prejudice.

E.     Litigation History

       Between May 18, 2020, and June 26, 2020, Plaintiff filed seven other pro se cases in this

District in which he asserts similar claims against other defendants. Most cases have been

dismissed for lack of subject matter jurisdiction, but in some cases, the Court granted Plaintiff

leave to replead. See Glickstein v. Klein, ECF 1:20-CV-4934, 5 (S.D.N.Y. Aug. 5, 2020)

(dismissing action for lack of subject matter jurisdiction); Glickstein v. Pensam Capital, ECF

1:20-CV-4932, 5 (S.D.N.Y. Aug. 10, 2020) (dismissing action for lack of subject matter

jurisdiction with leave to replead); Glickstein v. Pfeffer, ECF 1:20-CV-4930, 2 (S.D.N.Y. filed

June 25, 2020) (pending); Glickstein v. Johnson, ECF 1:20-CV-4161, 5 (S.D.N.Y. Aug. 11,

2020) (dismissing action for lack of subject matter jurisdiction with leave to replead); Glickstein

v. Nadler, ECF 1:20-CV-4058, 5 (S.D.N.Y. June 30, 2020) (dismissing action for lack of subject

matter jurisdiction with leave to replead); Glickstein v. Bulsara, ECF 1:20-CV-3897, 5 (S.D.N.Y.

Aug. 6, 2020) (dismissing action for lack of subject matter jurisdiction and for failure to state a

claim on which relief may be granted); Glickstein v. AB InBev, ECF 1:20-CV-3845, 2 (LLS)

(S.D.N.Y. June 25, 2020) (dismissing action for lack of subject matter jurisdiction and for failure

to state a claim on which relief may be granted).

                                     LEAVE TO REPLEAD

       Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.


                                                  7
          Case 1:20-cv-04233-LLS Document 5 Filed 09/08/20 Page 8 of 16



2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Indeed, the Second Circuit has

cautioned that district courts “should not dismiss [a pro se complaint] without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v.

USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)). The Court is doubtful that Plaintiff can

cure the deficiencies in the complaint, but because the complaint appears to be incomplete, the

Court grants Plaintiff thirty days’ leave to replead his claims.

       In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. Plaintiff’s amended

complaint must also plead facts establishing that this Court has subject matter jurisdiction over

his claims.

       To the greatest extent possible, Plaintiff’s amended complaint must:

              give the names and titles of all relevant persons;

              describe all relevant events, stating the facts that support Plaintiff’s case including
              what each defendant did or failed to do;

              give the dates and times of each relevant event or, if not known, the approximate date
              and time of each relevant event;

              give the location where each relevant event occurred;

              describe how each defendant’s acts or omissions violated Plaintiff’s rights and
              describe the injuries Plaintiff suffered; and

              state what relief Plaintiff seeks from the Court, such as money damages, injunctive
              relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to



                                                     8
           Case 1:20-cv-04233-LLS Document 5 Filed 09/08/20 Page 9 of 16



relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                           CONCLUSION

         Plaintiff has consented to receive electronic service of Court filings. (ECF No. 3.)

         Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed for lack of

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). The Clerk of Court is instructed to hold

this matter open on the docket until a civil judgment is entered.

         The Court grants Plaintiff thirty days’ leave to replead his claims. Plaintiff must submit

the amended complaint to this Court’s Pro Se Intake Unit within thirty days of the date of this

order, caption the document as an “Amended Complaint,” and label the document with docket

number 20-CV-4233 (LLS). An Amended Complaint form is attached to this order. If Plaintiff

fails to submit an amended complaint within the time allowed and does not show good cause to

excuse such failure, the Court will enter a civil judgment consistent with this order and direct the

Clerk of Court to terminate this matter.

SO ORDERED.

Dated:     September 8, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  9
           Case 1:20-cv-04233-LLS Document 5 Filed 09/08/20 Page 10 of 16




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
          Case 1:20-cv-04233-LLS Document 5 Filed 09/08/20 Page 11 of 16




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
         Case 1:20-cv-04233-LLS Document 5 Filed 09/08/20 Page 12 of 16




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:20-cv-04233-LLS Document 5 Filed 09/08/20 Page 13 of 16




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
         Case 1:20-cv-04233-LLS Document 5 Filed 09/08/20 Page 14 of 16




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:20-cv-04233-LLS Document 5 Filed 09/08/20 Page 15 of 16




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:20-cv-04233-LLS Document 5 Filed 09/08/20 Page 16 of 16




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
